Case 1:15-bk-12576      Doc 65    Filed 12/04/18 Entered 12/04/18 10:46:45              Desc Main
                                  Document     Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


   IN RE:                                       }              CASE NO. 15-12576
                                                }
   RANDY J. BROWN                               }              CHAPTER 13
                                                }
          DEBTOR                                }              JUDGE HOPKINS

     DEBTOR(S)’ CERTIFICATION REGARDING ISSUANCE OF DISCHARGE
                               ORDER

   Comes now the Debtor in the above captioned case and certifies as follows:

   1. The Chapter 13 Trustee has filed a Certification of Final Payment in this case.

   2. I have completed a financial management instructional course approved by the U.S.
   Trustee and have filed the certificate with the Court in accordance with
   Fed.R.Bankr.P.1007 (b)(7). (See doc. 60) provided by the following entity: (See 11
   U.S.C. section 1328(g) and section 111).

                  GreenPath, Inc.
                  38505 Country Club Drive
                  Suite 210
                  Farmington Hills, MI 48331
                  (888) 860-4220

   3. As of the date of this certification, I have not been required by a judicial or
   administrative order, or by statute, to pay any domestic support obligation. (See 11
   U.S.C. section 1328(a) and section 101 (14A).)

   OR

   Note: If the following is applicable, all information required in questions A through E
   must be provided.

   A. As of the date of this certification, I have paid all amounts due under any domestic
   support obligation required by a judicial or administrative order, or by statute (including
   amounts due before this bankruptcy was filed, to the extent provided for by the plan).
   The name, address and telephone number of the holder of a domestic support obligation:
   (See 11 U.S.C. section 1302(d), section 101(14A) and section 1302(d) (1)): N/A

   B. The name, address, and telephone number of the State child support enforcement
   agency for this domestic support obligation: N/A
Case 1:15-bk-12576      Doc 65     Filed 12/04/18 Entered 12/04/18 10:46:45             Desc Main
                                   Document     Page 2 of 3




   C. My most recent address:

                  3084 Watson Road
                  Hamersville, OH 45130

   D. The name and address of my/our most recent employer(s):

                  Huhtamaki, Inc.
                  9201 Packaging Drive
                  De Soto, KS 66018

   E. The name of each creditor that holds a claim that is not discharged under 11 U.S.C.
   §523 (a) (2) or (a) (4) or a claim that was reaffirmed under 11 U.S.C. §524(c): N/A

   4. I HAVE NOT received a discharge in a case filed under chapter 7, 11, or 12 of this title
   during the 4 year period preceding the date of the order for relief under this chapter (See
   11 U.S.C. section 1328(f).) OR if such a discharge has been received, state the name of
   the court, case number, and date of discharge: N/A

   5. I HAVE NOT received a discharge in a case filed under chapter 13 of this title during
   the 2 year period preceding the date of the order for relief under this chapter. (See 11
   U.S.C. sections 1328(f).) OR if such a discharge has been received, state the name of the
   court, case number, and date of discharge: N/A

   6. As of the date of this certification, I state that 11 U.S.C. section 522 (q) (1) is not
   applicable to our case and we do not have pending any proceeding in which I may be
   found guilty of a felony of the kind described in section 522(q) (1) (A) or liable for a debt
   of the kind described in section 522(q) (1) (B). (See11 U.S.C. section 1328(h).)

   By signing this certification, I acknowledge that all of the statements contained
   herein are true and accurate and that the Court may rely on the truth of each of
   these statements in determining whether to grant me/us a discharge in this Chapter
   13 bankruptcy case. The Court may revoke my discharge if the statements relied
   upon are not accurate.

   (NOTE TO COUNSEL: PLEASE REVIEW THIS FORM VERY CAREFULLY WITH
   YOUR CLIENTS. REFER TO 11 U.S.C. SECTIONS 1302(d) and 1328.)


   Date December 4, 2018                         /s/ Randy J. Brown
                                                 Debtor
Case 1:15-bk-12576     Doc 65    Filed 12/04/18 Entered 12/04/18 10:46:45            Desc Main
                                 Document     Page 3 of 3


                                                Respectfully submitted,

                                                /s/ Gregory M. Wetherall
                                                ____________________________
                                                GREGORY M. WETHERALL
                                                OH. Reg. 0067307
                                                4030 Mt. Carmel-Tobasco Road, Suite 122
                                                Cincinnati, Ohio 45255
                                                (513) 528-0200 Telephone
                                                (513) 528-1762 Telecopier
                                                Email: Greg@CincinnatiBankruptcy.com

                               CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Certification by Debtor(s) Regarding

   Issuance of Discharge Order was served on the parties listed below by ordinary U.S. Mail

   or served electronically through the Court’s ECF System at the e-mail address registered

   with the Court on December 4, 2018.

          Office of the United States Trustee
          CBLD Building, Suite 2050
          36 East Seventh Street
          Cincinnati, Ohio 45202

          Ms. Margaret A. Burks, Esq.
          Chapter 13 Trustee
          600 Vine Street, Suite 2200
          Cincinnati, Ohio 45202

          Mr. Randy Brown
          3084 Watterson Road
          Hamersville, OH 45130

                                                /s/ Gregory M. Wetherall
                                                ____________________________
                                                GREGORY M. WETHERALL
